COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

 Cause number:            01-18-00397-CV
 Style:                   Jason Searcy, as Trustee and Debtor in Possession for the Bankruptcy
                          Estate of Primera Energy, L.L.C. v. Dirks Petroleum Engineer, Inc.
 Date motion filed*:      September 21, 2018
 Type of motion:          Unopposed Motion for Leave to Amend Appellant’s Brief
 Party filing motion:     Appellant’s counsel
 Document to be filed:    Amended Appellant’s Brief

 Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
      Appellant’s motion is granted and his amended brief is ordered to be filed within 10 days
      of the date of this Order. Appellee’s brief, if any, shall be due within 30 days of the date
      of the filing of the amended brief. See TEX. R. APP. P. 38.6(b), (d).___________________

Judge’s signature: /s/ Laura C. Higley
                    Acting individually          Acting for the Court

Date: October 2, 2018